                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                               )
NOBLE FOODS INC.,                              )
d/b/a HAPPY EGG CO.,                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Civil No. 19-10324
WOODLAND PARTNERS, INC.,                       )
                                               )
       Defendant.                              )
                                               )

                      ORDER ON MOTION TO DISMISS (DOC. NO. 8)

                                             July 8, 2019

SOROKIN, J.

       Noble Foods Inc. (“Noble Foods”) has sued Woodland Partners, Inc. (“Woodland”) for

breach of a contract involving the sale of eggs. Noble Foods alleges that it did not receive

payment for multiple shipments of eggs to Woodland because of an email hack which convinced

Woodland to deposit the money into a different bank account. Noble Foods now seeks to

recover the money it would have received for those shipments of eggs. Woodland filed a motion

to dismiss, which Noble Foods opposed. For the reasons set forth below, the motion to dismiss,

Doc. No. 8, is ALLOWED IN PART and DENIED IN PART.

I.     FACTS

       The facts are drawn from the allegations in the complaint, in accordance with the

standard applicable to motions to dismiss.

       Noble Foods is a nationwide supplier of organic and free-range eggs. Doc. No. 1 ¶ 5. In

early 2017, Woodland began purchasing eggs from Noble Foods for distribution in supermarkets.

Id. ¶ 6. At the commencement of the parties’ relationship, Woodland required Noble Foods to
enter into an ACH Agreement which governed the payment system to be used for Woodland to

purchase the eggs from Noble Foods. Id. The ACH Agreement specifies a bank account

belonging to Noble Foods and authorizes Woodland to make deposits into that account for

payment of invoices. Id. ¶ 10. The bank account specified is a Rabobank account in California.

Id. Additionally, the ACH Agreement states that it will remain in effect until written notice of

termination is provided and that Noble Foods shall provide such information “in the format

requested by [Woodland].” Id. ¶ 12. Finally, the ACH Agreement contains a blank box which

had to be checked if and when Noble Foods requested a change under the agreement, including

the bank account used. Id. ¶ 13. From January 2017 until March 2018, Woodland paid all

invoices to Noble Foods’ Rabobank account. Id. ¶ 14.

       On March 9, 2018, a Woodland employee, Michelle Hassan, received an email from

“what appeared to be the e-mail account of Paul Mensing, a Noble Foods Senior Revenue

Deductions Analyst.” Id. ¶ 15. The email stated that the bank account Noble Foods had been

using had “been placed on hold due to a dud check” and purported to attach Noble Foods’

“newly updated company bank account info for receiving payments via ACH.” Id. Three days

later, Ms. Hassan responded to the email noting that the bank account information had not

actually been attached and asked for Noble Foods to complete a new ACH Agreement, which

she attached to her email. Id. ¶ 16.

       The same day, Ms. Hassan received a response in the form of a letter which provided new

ACH instructions, rather than a completed version of the ACH Agreement she had sent. Id.

¶¶ 17-18. These new instructions directed Woodland to make all future payments into a Suntrust

Bank in Florida. Id. ¶ 18. Additionally, Noble Foods’ address was printed incorrectly on this

letter; most notably, the address listed the city as “Francisco,” rather than “San Francisco.” Id.



                                                 2
At least one additional typographical error appeared in the letter and the letter was not personally

addressed or signed. Id. Woodland neither required Noble Foods to complete a new ACH

Agreement nor followed up with a telephone call to determine whether the requested bank

account change was in fact authorized. Id. ¶ 19.

         Thereafter, between March 14, 2018 and May 22, 2018, Woodland made nine payments

totaling $972,521.35 into the Suntrust Bank account. Id. ¶ 20. “Noble Foods discovered the

fraud after contacting Woodland about its delinquent account.” Id. ¶ 21. To date, Woodland has

not paid Noble Foods any of the $972,521.35. Id. ¶ 23.

         Noble Foods brought a three-count complaint alleging breach of contract (Count I),

negligence in the performance of the contract (Count II), and unjust enrichment (Count III).

Woodland moved to dismiss all three counts for failure to state a claim. Doc. No. 8. Noble

Foods opposed. Doc. No. 17. The Court heard arguments from the parties on June 27, 2019.

II.      LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

factual allegations to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

evaluating a complaint, the court must accept all factual allegations in the complaint as true and

construe all reasonable inferences in the plaintiff’s favor. Watterson v. Page, 987 F.2d 1, 3 (1st

Cir. 1993). A complaint must be dismissed for failure to state a claim when it lacks “factual

allegations, either direct or inferential, respecting each material element necessary to sustain

recovery under some actionable legal theory.” Berner v. Delahanty, 129 F.3d 20, 25 (1st Cir.

1997).




                                                   3
III.   DISCUSSION

       A.      FBI Affidavit

       Woodland asks the Court to consider an affidavit submitted in a related forfeiture action

by an FBI agent who is involved in the ongoing investigation into the hack of Noble Foods’

system. Doc. No. 9 at 3 n.1. Noble Foods objects to the Court’s consideration of the FBI

affidavit on the motion to dismiss. Doc. No. 17 at 5. Accordingly, the Court first resolves the

question of whether the affidavit is appropriate to consider at this stage.

       When a document is “not attached to the complaint nor expressly incorporated by it,”

consideration of the document is “normally forbidden in the context of a motion to dismiss

unless the proceeding [is] properly converted into one for summary judgment under Rule 56.”

Flores v. OneWest Bank, F.S.B., 886 F.3d 160, 167 (1st Cir. 2018) (citing Fed. R. Civ. P.

12(b)(6)). However, there are “narrow exceptions for documents the authenticity of which are

not disputed by the parties; for official public records; for documents central to plaintiffs’ claim;

or for documents sufficiently referred to in the complaint.” Watterson, 987 F.2d at 3.

       Woodland argues that the FBI affidavit is incorporated by reference into the complaint

and that it is an “official public record of unquestionable authenticity.” Doc. No. 9 at 3 n.1.

There is no mention of the FBI affidavit in the complaint; indeed, the only mentions of the FBI

investigation appear in paragraph 22 and footnote 1, which simply state that there is an ongoing

FBI investigation and that some money is in the process of being recovered. Doc. No. 1 ¶¶ 22-

23. Such level of generality is not sufficient to incorporate all documents pertaining to the FBI

investigation into the complaint by reference, and accordingly, Woodland’s first argument fails.

       Woodland’s second argument also fails because although the filing of the affidavit is

susceptible to judicial notice, the statements contained therein (which Woodland asks the Court



                                                  4
to take as fact) are not. The Court is certainly free to take judicial notice of the fact that an

affidavit was filed by an FBI agent in another pending judicial action, but it does not find it

appropriate in this case to consider the factual assertions made therein on the motion to dismiss.

See F.D.I.C. v. O’Flahaven, 857 F. Supp. 154, 157 (D.N.H. 1994) (“[E]ven if judicial notice

were justified, its scope is far more limited that the parties appear to appreciate. The Court could

not judicially notice the veracity of the allegations in the affidavits; it could only take notice that

the affidavits were in fact filed and that the factual averments were in fact made.”).

         Even if it did consider the FBI affidavit, the Court does not read the statements which

Woodland points to as “dispositive” of the motion to dismiss to have such weight. The

statements Woodland relies upon involve the timing of when Noble Foods found out its email

system had been hacked. While the timing of Noble Foods’ knowledge of the hack may be

relevant in the ultimate adjudication of this dispute, it does not compel dismissal of the claims at

this stage. Accordingly, the Court declines to take judicial notice of the FBI affidavit and does

not consider its contents in resolving the motion to dismiss.

        B.      Contract Claim

        Count I alleges that Woodland breached the parties’ contract by failing to provide

payment for eggs it received from Noble Foods. Doc. No. 1 ¶¶ 24-29. Additionally, Count I

alleges that Woodland breached the ACH Agreement “because it made changes to Noble Foods’

ACH instructions without following through on Woodland’s request that Noble Foods complete

and sign a new ACH Agreement.” Id. ¶ 28.

        To establish a breach of contract claim in Massachusetts, “the plaintiff must prove by a

preponderance that an agreement existed, the agreement was breached, and the breach caused the

plaintiff to suffer damages.” Gemini Inv’rs Inc. v. AmeriPark, Inc., 643 F.3d 43, 48 (1st Cir.



                                                   5
2011). In this case, neither party disputes the existence of an enforceable contract or the fact that

such a contract was breached. See Doc. No. 22 at 6 n.2. Woodland moves to dismiss the breach

of contract claim only on two grounds: “(1) that its contractual non-performance is ‘justified’;

and (2) Noble Foods has not alleged facts to establish but-for causation.”

       As to Woodland’s second argument, “[t]he causation element generally requires the

plaintiff to prove that but for the defendant’s breach the plaintiff would have realized some gain

or avoided some loss.” Gemini Inv’rs Inc., 643 F.3d at 48. Noble Foods has undoubtedly

alleged sufficient facts which, accepted as true for purposes of the motion to dismiss, establish

that but for Woodland’s failure to follow the parties’ agreement regarding changing the ACH

Agreement, Woodland would have continued to send the money to Noble Foods’ actual bank

account and thus, Noble Foods would have suffered no loss.

       In support of its first argument, Woodland cites to a Massachusetts Supreme Judicial

Court (“SJC”) case which notes that “non-performance of a contract, if justified, is not a breach.”

Realty Developing Co. v. Wakefield Ready-Mixed Concrete Co., 100 N.E.2d 28, 30 (Mass.

1951). However, as Noble Foods notes in its opposition, in that case, the SJC affirmed a jury

verdict, holding that “[t]he jury could have found that the defendant’s conduct . . . was not

wrongful or lacking in legal excuse,” in which case “there was no breach by the defendant.” Id.

at 31. The question of justification in this case is not appropriate for resolution at the motion to

dismiss stage. Noble Foods has pled sufficient facts, accepted as true, to establish that

Woodland’s failure to follow the terms of the contract were not justified. Whether this position

will ultimately prevail in whole or in part will be decided at a later stage of this case.

       Accordingly, the motion to dismiss is DENIED as to Count I.




                                                   6
       C.      Negligence Claim

       Count II alleges negligence in the performance of the contract. Doc. No. 1 ¶¶ 30-33.

Woodland argues that the economic loss doctrine prohibits this claim because it is a tort claim

alleging only economic harm. Doc. No. 9 at 9. However, “Massachusetts courts have upheld

tort claims to recover economic losses from negligent breach of contractual duties.” Arthur D.

Little Int’l, Inc. v. Dooyang Corp., 928 F. Supp. 1189, 1203 (D. Mass. 1996) (citing Abrams v.

Factory Mutual Liability Ins. Co., 10 N.E.2d 82 (Mass. 1937)). When “the duty arises out of the

contract and is measured by its terms, negligence in the manner of performing that duty as

distinguished from mere failure to perform it, causing damage, is a tort.” Anderson v. Fox Hill

Vill. Homeowners Corp., 676 N.E.2d 821, 823 (Mass. 1997). “However, failure to perform a

contractual obligation is not a tort in the absence of a duty to act apart from the promise made.”

Id.

       In order to succeed on a claim for negligent performance (also sometimes called

negligent breach), a plaintiff must demonstrate that the defendant had an “obligation[] imposed

apart from and independent of promises made and therefore apart from any manifested intention

of [the] parties to a contract or other bargaining transaction.” Id. “Therefore, if the alleged

obligation to do or not to do something that was breached could not have existed but for a

manifested intent, then contract law should be the only theory upon which liability would be

imposed.” Id. (citing W. Prosser & W. Keeton, Torts § 92, at 656 (5th ed.1984)). In essence, the

plaintiff must identify an “extra-contractual duty” which the defendant bore. Bargantine v.

Mechanics Co-op. Bank, No. CIV.A. 13-11132-NMG, 2013 WL 6211845, at *7 (D. Mass. Nov.

26, 2013).




                                                  7
       In this case, Noble argues that “the ACH Agreement creates a duty of care apart from the

successive purchase orders.” Doc. No. 17 at 10. However, that is not an extra-contractual duty;

in fact, the ACH Agreement itself is a contractual agreement. Noble has pointed to no general

duty under Massachusetts law imposed on a purchaser of goods in the absence of a contractual

relationship which would be applicable in this case. Because Woodland’s obligations to follow

the terms of the ACH Agreement and the various purchase orders “could not have existed but for

a manifested intent, [] contract law should be the only theory upon which liability would be

imposed.” Anderson, 676 N.E.2d at 823.

       Accordingly, the motion to dismiss is ALLOWED as to Count II.

       D.      Unjust Enrichment Claim

       Count III alleges that Woodland was unjustly enriched by Noble Foods’ delivery of the

eggs and the subsequent sales of those eggs to third parties. Doc. No. 1 ¶¶ 34-40. Woodland

seeks to dismiss Count III on the grounds that Noble Foods cannot plead both a claim sounding

in law and a claim sounding in equity. “Although . . . damages for breach of contract and unjust

enrichment are mutually exclusive, it is accepted practice to pursue both theories at the pleading

stage.” Lass v. Bank of Am., N.A., 695 F.3d 129, 140 (1st Cir. 2012). Noble Foods is permitted

to plead both theories of recovery, and thus, this is not a basis to dismiss Count III.

       Additionally, Woodland argues that Noble Foods has not stated a claim for relief under

Count III. “A plaintiff asserting a claim for unjust enrichment must establish not only that the

defendant received a benefit, but also that such a benefit was unjust, a quality that turns on the

reasonable expectations of the parties.” Metro. Life Ins. Co. v. Cotter, 984 N.E.2d 835, 850

(Mass. 2013). Essentially, the question is whether “acceptance or retention by the defendant of

the benefit under the circumstances would be inequitable without payment for its value.”



                                                  8
Whitman & Co., Inc. v. Longview Partners (Guernsey) Ltd., 140 F. Supp. 3d 138, 141 (D. Mass.

2015). Such an argument would require the Court to weigh the relative expectations and equities

of each party, as well as all relevant circumstances, a task not appropriate at the motion to

dismiss stage.

       Accordingly, the motion to dismiss is DENIED as to Count III.

IV.    CONCLUSION

       The motion to dismiss, Doc. No. 8, is DENIED on Counts I and III; it is ALLOWED on

Count II.



                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                 9
